Citation Nr: 0524176	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  98-07 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Maryland Veterans Commission






WITNESS AT HEARINGS ON APPEAL

The appellant and the veteran's son



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active service from October 1942 to June 
1945.  He died in January 1998.  The appellant is his 
surviving spouse.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the RO.  

This case was remanded to the RO in July 1999, January 2001 
and May 2002 for additional development of the record.  

In February 2004, the Board sought an expert medical opinion 
in this matter.  

In April 2004, the appellant indicated in a signed statement 
that she had no further evidence or argument to present.  



FINDINGS OF FACT

1.  The veteran's chronic obstructive pulmonary disease is 
shown to have been due to his nicotine addiction that likely 
increased in severity beyond natural progress due to his 
smoking during service in World War II.  

2.  The now service-connected chronic obstructive pulmonary 
disease is shown to have played contributory role in 
producing the veteran's death.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by chronic 
obstructive pulmonary disease was due to disease that was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1310, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.310, 3.312 (2004).  

2.  The service-connected disability manifested by chronic 
obstructive pulmonary disease was a contributory cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.310, 3.312 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.

VCAA also contains provisions regarding the scope of notice 
to which those claiming VA benefits are entitled.  
38 U.S.C.A. § 5103 (West 2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the appellant's claim.  The Board is unaware 
of, and the appellant has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The appellant and her representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on her behalf, including presenting testimony at a personal 
hearing at the RO.  

Further, by the April 1998 Statement of the Case; the July 
1998, January 1999, May 2000, November 2001 and December 2002 
Supplemental Statements of the Case, and an August 2002 
letter, the appellant and her representative have been 
notified of the evidence needed to establish the benefit 
sought.  

Via the August 2002 letter and December 2002 Supplemental 
Statement of the Case, the appellant has been advised 
regarding her and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board also notes that, in April 2004, 
she stated that she had no more evidence to submit.  

Consequently, the Board concludes that VA's statutory duty to 
assist the appellant has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and further 
action is not required in this regard given the favorable 
action taken hereinbelow.  


Factual Background 

The veteran died at the age of 80 in January 1998.  The 
veteran's death certificate shows that the immediate cause of 
death was pneumonia.  Also noted was chronic obstructive 
pulmonary disease (COPD) as contributing to death, but not 
resulting in the underlying cause.  

The veteran was hospitalized from December 1997 to his death 
in early January 1998.  The hospital records reflect that the 
veteran was admitted for treatment of right lower lobe 
pneumonia.  

During hospital treatment, the veteran was noted to have been 
suffering from an enlarged abdomen.  He underwent a computed 
tomography scan that reflected a massive retroperitoneal 
collection of fluid.  It was thought that this most likely 
was a retroperitoneal hemorrhage, status post a recent 
abdominal aortic aneurism (AAA) repair.  

The veteran also had arterial fibrillation and developed 
gangrene of the right fifth digit.  The veteran underwent an 
amputation of the right fifth digit.  The veteran was also 
suffering from nutritional deficiency.  

The terminal hospital records also indicate that the veteran 
had undergone surgery for heart disease a few weeks prior to 
his demise.  

The appellant filed her claim of service connection for the 
cause of the veteran's death in January 1998, shortly after 
his death.  

At the time of the veteran's death, service connection had 
been granted for anxiety, rated as 10 percent disabling, and 
for the residuals of a gunshot wound to the left foot, rated 
as 20 percent disabling.  

The appellant originally asserted at her June 1998 hearing 
that the veteran's anxiety disorder was much worse and made 
him so nervous that he shook and trembled all of the time.  

The appellant further asserted that the veteran's pulmonary 
and heart disorders, which ultimately led to his death, were 
a direct result of the service-connected anxiety disorder.  

Then, in a June 1999 statement, the appellant advanced for 
the first time tobacco addiction as a theory of service 
connection for the cause of the veteran's death.  She noted 
that, while her husband had smoked a pack of cigarettes per 
day prior to his military service, his tobacco consumption 
doubled to two packs per day during World War II.  

The appellant also submitted a June 1999 private doctor's 
statement that indicated that it was certain beyond any 
reasonable doubt that the veteran's cigarette use had 
directly contributed to the COPD and heart disabilities and 
was primarily responsible for his death.  

The physician added that the veteran's involvement in World 
War II accelerated his tobacco use from one to two packs.  
The doctor opined that it was probable that the veteran's 
involvement in World War II contributed to his untimely 
death.  

A November 2002 VA medical opinion reflected that the veteran 
was 80 years old at the time of his death.  During his 
lifetime, the veteran had suffered from a chronic anxiety 
disorder and was on anticoagulants and dioxin for chronic 
arterial fibrillation.  

The physician noted that the veteran had had a 
cerebrovascular accident in 1993 and a remote gunshot wound 
to the left foot as well as an abdominal aortic aneurism in 
December 1997.  As to whether smoking contributed to the 
veteran's death, the physician stated that smoking was 
related to COPD.  

A review of the veteran's medical records revealed that the 
veteran's COPD was mild and did not contribute significantly 
to the veteran's death from recurrent aspiration pneumonia.  

Further, the physician indicated that the veteran 
unquestionably died from the complications resulting from his 
AAA repair.  The most common pathologic condition associated 
with AAA was atherosclerosis, a disease strongly associated 
with cigarette smoking.  

The physician asserted that, even though there was 
controversy as to whether atherosclerosis caused AAA or 
whether atherosclerosis developed as a consequence of 
arterial dilation, it was more likely that not that the 
veteran's AAA was related to smoking.  The physician opined 
that the veteran's in-service smoking between 1942 and 1945 
did not significantly contribute to the veteran's death.  

The physician explained also that the veteran, according to a 
review of the record, began to smoke 14 years prior to 
service and that his nicotine addiction did not begin in 
service.  The Board notes the physician asserted that he 
reviewed the entire record before rendering his opinion.  

In February 2004, the Board sought the opinion of a 
cardiologist regarding the cause of the veteran's death.  The 
VA cardiologist stated that the veteran was an octogenarian 
who died of multiple complications following surgical repair 
of an AAA.  

The examiner indicated that the veteran's medical history 
began when he shot himself in the foot during World War II.  
His medical history was subsequently significant for anxiety 
and nervousness that possibly resulted from wartime 
experiences.  Later in life, the veteran developed atrial 
fibrillation, the most common cardiac arrhythmia in people 
over 75.  

The examiner noted that the veteran's AAA surgery went well 
and he was discharged but was readmitted with a 
retroperitoneal bleeding.  The hematoma was surgically 
drained, but multiple complications occurred and resulted in 
the veteran's demise.  

The cardiologist opined that, aside from possibly making rate 
control of his atrial fibrillation more difficult than usual 
prior to the surgery, there was no evidence that the 
veteran's anxiety neurosis was the culprit in his underlying 
severe atheromatous disease, its complications, or his 
ultimate demise.  The cardiologist asserted that his opinion 
was based upon an extensive review of all available records.  



Law and Regulations 

To be entitled to service connection for a disease or 
disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.306 (2004).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004).  

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(2004).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.  

The applicable law prohibits the granting of service 
connection for a disability first manifested after service on 
the basis that it resulted from disease attributable to the 
use of tobacco products by a veteran during service, see 38 
U.S.C.A. § 1103 (West Supp. 2000), this statute applies only 
to claims filed after June 9, 1998.  

A claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  
When a claimant seeks benefits and the evidence is in 
relative equipoise, the claimant prevails.  Gilbert v. 
Derwinski, 1 Vet. App.49 (1990).  

The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. 
App. 518 (1996).  The benefit-of-the-doubt rule does not 
apply when the Board has found that a preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).  


Analysis

The appellant does not claim and the evidence does not 
suggest that the veteran's residuals of the gunshot wound to 
the foot caused or contributed substantially to his death.  
Rather, the appellant alleges that the veteran's death was 
caused by either lung disease due to tobacco use in service 
or the service-connected anxiety disorder that developed as a 
result of World War II service.  

With respect to the former, as the appellant filed her claim 
of service connection for the cause of the veteran's death in 
January 1998, well before the ban on such claims took effect 
in June 1998.  38 U.S.C.A. § 1103.  

A November 2002 medical opinion found that the veteran's 
tobacco use in service did not contribute substantially to 
the cause of his death as the veteran had been using tobacco 
over a decade before service.  However, this opinion did not 
specifically address the question of service aggravation.  

Another medical opinion dated in June 1999 found that the 
veteran's preservice tobacco habit was accelerated by his 
experiences in World War II in that his consumption had 
increased.  As such, the Board finds this opinion tends to 
show that the preexisting nicotine addiction likely underwent 
an increase in severity beyond natural progress as the result 
of service in World War II.  

The Board acknowledges the June 1999 private physician's 
statement indicated that it was certain beyond any reasonable 
doubt that the veteran's cigarette use had directly 
contributed to the COPD and heart disabilities and was 
primarily responsible for his death and that it was probable 
that the veteran's involvement in World War II contributed to 
his untimely death.  

As such, it is more probative, in the Board's view, than any 
other opinion upon which the Board might rely in rendering 
its decision.  The Board reminds the appellant that VA 
decision makers have discretion to accept or reject pieces of 
evidence, provided that sufficient reasons and bases are set 
forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992).  

This is a case where the preponderance of the evidence weighs 
for the appellant's claim.  There is no equally compelling 
evidence to the contrary as to the question of aggravation.  

Accordingly, viewing the evidentiary picture in its entirety, 
service connection for the cause of the veteran's death is 
warranted.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


